DETAILED ACTION
This Office Action is in response to the amendment filed 6/30/2022.  Claims 1-9 are pending in this application.  Claims 1 and 8 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

As per independent Claims 1 and 8, they recite “a metastable oscillator” having a “metastable oscillator output frequency selectable through a selectable input of the metastable oscillator”, as well as generating random data “based on the ring oscillator output frequency and the metastable oscillator output frequency”.  However, the specification does not provide a compliant written description of the limitations in question.
With regard to the metastable oscillator, the specification does not describe selecting and/or changing its output frequency (or its length or number of stages) in any detail.  The metastable oscillator is shown in Figure 3.  There are multiple instances wherein the specification repeats the claim language, “the output frequency selectable through a selectable input of the metastable oscillator.”  The specification further states in Paragraphs 0064-0065 with reference to Figures 4A-4B, that “The chain size selection logic circuit 401 can be configured to control the size of the metastable oscillator 300,” and “The required chain select signals can thus decide the length of the Default Ring Oscillator (i.e. RO TRNG) or the Metastability based Ring Oscillator (META TRNG). From the four output bits of Chain Size selection logic, the least significant bit (LSB) is used as the signal METATRNGMODE for the METATRNG oscillator. The remaining three bits are used for the Chain size selection of the METATRNG oscillator.”  However, none of the Figures or the disclosure listed above provides a description of how the invention “selects” an output frequency of the metastable oscillator.  In other words, merely stating that the chain select signals “decide the length of… the Metastability based Ring Oscillator” or “are used for the Chain size selection of the METATRNG oscillator” fails to provide a description of how the inventor(s) intended the signals to change the length or the frequency of the oscillator, and the Figures fail to show any signal paths, switches, hardware, etc. which would alter the length or frequency of the metastable oscillator.  Therefore, without a description of a mechanism for selecting the output frequency or a description of how the output frequency is selected, the specification does not describe the limitation in question in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
With regard to generating random data “based on the ring oscillator output frequency and the metastable oscillator output frequency”, the specification discloses in the Background section that “A TRNG block can include two channels: a) Ring Oscillator (RO TRNG); or a b) Metastability (META TRNG). The data stream generated by RO TRNG is sampled in a digital domain whereas the sampling flop for data generated by META TRNG is sampled in an analogue domain.”  The specification further repeats the claim language, and states that “The chain size selection logic circuit 401 can be configured to generate random data based on the varying output frequencies of the ring oscillator 200 and the metastable oscillator 300”, “the 256-bit random number populated from the sample and conditioning block 403 can be read out from a register 404”, and “The random bit string from the analogue boundary where the TRNG 100 is implemented can be sampled through a sampling flop.”  However, the specification does not describe how to generate the “random bit string from the analogue boundary”, nor does it provide any examples of generating random data from the output of the ring oscillator and the metastable oscillator together.  Merely describing on background that a ring oscillator is sampled in a digital domain but a metastable oscillator is sampled in an analog domain does not provide a compliant written description of how the inventor(s) or the invention generate random data based on the frequencies of both oscillators.  Therefore, the specification does not describe the limitation in question in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As per Claims 2-7 and 9, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.

Applicant’s Remarks filed 6/30/2022 were submitted as Draft Remarks and discussed in the interview held 6/16/2022.  The Draft Remarks can be found in the Office Action Appendix dated 6/23/2022, and a summary of the interview can be found in the Examiner Interview Summary Record dated 6/23/2022.
In the Remarks filed 6/30/2022, Applicant states that the inverter chain size are selected through the block 401 output DIG_PRND_DATA in Figure 1, Figures 4A-B show generation of the CHAIN_SIZE_SEL signal which is the PRND_DATA input to Ring Oscillators block shown in Figure 2, and further notes that DIG_PRND_DATA, PRND_DATA, and CHAIN_SIZE_SEL are the same signals.
The Examiner respectfully agrees that Figure 1 shows the DIG_PRND_DATA signal being input to META_TRNG, and that DIG_PRND_DATA is the signal intended to select/modify the inverter chain size of both the RO_TRNG and the META_TRNG.  However, neither the application nor Applicant’s Remarks describe a mechanism for selecting and/or changing the output frequency (or length or number of stages) of the metastable oscillator, as claimed in both independent claims.  As described in the above claim rejection(s), the specification and drawings fail to show any signal paths, switches, hardware, etc. which would alter the length or frequency of the metastable oscillator shown in Figures 1 and 3.
Additionally, Applicant’s arguments do not address the application’s failure to describe how to generate random data based on the frequency of the ring oscillator and the frequency of the metastable oscillator, as claimed in both independent claims.
Therefore, the rejection(s) of the claims under 35 U.S.C. 112(a) is maintained as presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182